The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 23 November 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 16, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 16, in part, recites 
 “… constructing a probabilistic neural network, of a diagnosis engine corresponding to the analysis engine and based on the information, based on a result of determining the analysis engine to comprise a neural network having characteristics indicated by the information; and providing a metric of uncertainty associated with at least one of the analysis engine 10and the data to be diagnosed by processing the data to be diagnosed with the diagnosis engine, the metric of uncertainty indicating a level of certainty for a prediction result obtained by processing the data to be diagnosed with the analysis engine; and training the neural network of the analysis engine based on the metric” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “constructing”, “determining”, “providing”, “training”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data model builder could collect information and analyzing data model to construct / diagnose / optimize data analysis models), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 16 recites the additional element: (a) using generic computer elements (like processing unit coupled with memory); (b) “obtaining information about an analysis engine in a data analysis system to be diagnosed and data to be diagnosed, the data to be diagnosed being associated with the analysis engine and comprising at least one of training data and prediction data for the analysis engine …” (insignificant extra solution activity, MPEP 2106(g)). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and /or output, MPEP.2106.05(g). There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 16 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) and data input/output is WURC and insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-9 / 17-20 are dependent on claim 1 / 16 and include all the limitations of claim 1 / 16. Therefore, claims 2-9 / 17-20 recite the same abstract ideas. 
With regards to claims 2-9 / 17-20, the claim recites further limitations on data analysis and model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
(Independent Claims) With regards to claim 10, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 10, in part, recites 
 “… receiving, from the diagnosis system, a metric of uncertainty associated with the analysis engine and the data to be diagnosed, the metric of uncertainty indicating a level of certainty for a prediction result obtained by processing the data to be diagnosed with the analysis engine as determined by a diagnosis engine comprising a probabilistic neural network  constructed based on a result of determining the analysis engine to comprise a neural network having characteristics indicated by the information; and updating the analysis engine and the data to be diagnosed based on the metric of uncertainty, wherein updating the analysis engine comprises training the neural network of the analysis engine based on the metric of uncertainty” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “receiving”, “updating”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data model builder could collect information and analyzing data model to construct / diagnose / optimize data analysis models), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 10 recites the additional element: (a) using generic computer elements (like processing unit coupled with memory); (b) “providing a diagnosis system with information about an analysis engine of the data analysis system and data to be diagnosed, the data to be diagnosed being associated with the analysis engine and comprising at least one of training data and prediction data for the 25analysis engine …” (insignificant extra solution activity, MPEP 2106(g)). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and/or output, MPEP.2106.05(g). There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 16 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) and data input/output is WURC and insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 11-15 are dependent on claim 10 and include all the limitations of claim 10. Therefore, claims 11-15 recite the same abstract ideas. 
With regards to claims 11-15, the claim recites further limitations on data analysis and model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.







Response to Argument

Applicant’s arguments filed 23 November 2022 has been fully considered but they are not fully persuasive. 
Regarding 112(b) rejections, Applicant’s amendment / argument overcome the issues, hence the rejections are withdrawn.
Regarding 103 rejections, Applicant’s amendment / argument overcome the issues, hence the rejections are withdrawn.
Regarding 101 rejections, Applicant argued that (p.11-14) “Applicant does not acquiesce to the merits of the rejection since, rather than mental processes, the claims related to improvements to machine learnining …

    PNG
    media_image1.png
    285
    876
    media_image1.png
    Greyscale

Examiner replies: Machine Learning is using computer to implement statistical data analysis models which is an abstract idea.  Improving an abstract idea is still an abstract idea.  There is no additional elements in the claims providing anything significantly more to the abstract idea.  The claims are not patent eligible.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128